                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



Terrell Leech,                                                  Case No. 3:17-cv-1158

                         Plaintiff

          v.                                                    MEMORANDUM OPINION


Management & Training Corp., et al.,

                         Defendants



                                        I.     INTRODUCTION

          Defendants Tyler Stuckey and John Stein moved for judgment on the pleadings as to

Plaintiff Terrell Leech’s claims. (Doc. No. 9). In response, Leech filed a memorandum in

opposition to the motion, (Doc. No. 23),1 as well as a motion to amend the pleadings, (Doc. No.

19). Defendants oppose the amendment, alleging it would be futile. (Doc. No. 26).2

                                         II.    BACKGROUND

          On December 8, 2015, while incarcerated at North Central Correctional Center (“NCCC”),

Plaintiff Terrell Leech sustained an injury to his right eye while playing basketball. (Doc. No. 1 at 6).

He sought medical attention immediately. (Id.). The nurse on duty sought permission to send

Leech to an outside hospital for treatment, but her request was denied by someone unknown to

Leech. (Id.). Instead, the nurse cleaned the wound and taped the eye shut until Leech could be seen

by a doctor. (Id. at 6-7).




1
    Defendants filed a reply. (Doc. No. 25).
2
    Leech filed a reply. (Doc. No. 27).
        The next day, on December 9, 2015, Defendant Dr. John Stein sutured the wound in the

corner of Leech’s eye, even though Leech alleges Dr. Stein stated the equipment was inadequate to

perform the procedure. (Id. at 7). On December 14, 2015, a supervising medical professional

determined the stiches needed to be removed. (Id.). Persons speculated but unknown to Leech

performed the removal procedure the same day. (Id.).

        Following removal, Leech noticed there was still a slit in his eyelid. (Id. at 8). Leech alleges

Defendant Tyler Stuckey, P.A., advised that the wound should fully heal within a week. (Id.). It did

not, and Leech was subsequently sent to the Wexner Center at the Ohio State University to see a

specialist, who proscribed and eventually performed surgery on the eye. (Id. at 8-9). About a year

after the initial injury, on December 6, 2016, Leech sent a letter through counsel to P.A. Stuckey and

Dr. Stein advising each that he intended to file a medical malpractice suit. (Doc. No. 19-1 at 10).

                                            III.     STANDARD

        Rule 12(c) motions for judgment on the pleadings are subject to the same standard as a Rule

12(b)(6) motion to dismiss. JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007).

Likewise, because leave to amend is challenged on grounds of futility, the proposed amendment

must be considered under the Rule 12(b)(6) standard, as well. Rose v. Hartford Underwriters Ins. Co.,

203 F.3d 417, 421 (6th Cir. 2000). While “[t]he court should freely give leave when justice so

requires,” Fed. R. Civ. P. 15(a)(2), leave to amend should be denied as futile if the proposed

amendment would not “withstand a Rule 12(b)(6) motion to dismiss.” Rose, 203 F.3d at 421.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly 550 U.S. 544, 570 (2007)). That is, while the factual

allegations, taken as true, need not be detailed, they “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                                       2
Ultimately, the question is whether the plaintiff has stated sufficient facts to “nudge[ ] their claims

across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

                                          IV.      DISCUSSION

        Leech asserts a medical malpractice claim under Ohio law. Based on the same facts giving

rise to the state law medical malpractice claims, Leech also brings a § 1983 claim alleging an Eighth

Amendment violation, applicable to the states through the Fourteenth Amendment, were violated.

See Robinson v. California, 370 U.S. 660, 666 (1962). Defendants moved for summary judgment on

both the state and federal law claims.

A.      OHIO MEDICAL MALPRACTICE CLAIM

        An Ohio law medical malpractice claim must be brought within one year after the cause of

action accrued. O.R.C. § 2305.113(A). But if the claimant gives the physician notice of the

impending action within that one-year period, the claim may be asserted within 180 days of the

notification. O.R.C. § 2305.113(B)(1).3 Because “written notice will be deemed to have been given

when received,” the date of receipt is controlling rather than the date notice was mailed. Edens v.

Barberton Area Family Practice Ctr., 43 Ohio St. 3d 176, 180 (1989); see also Marshall v. Ortega, 87 Ohio

St. 3d 522, 525 (2000) (“[A] claimant will have an additional one hundred eighty days from the time

the notice is received by a potential defendant.”).

        In this case, Leech seeks to amend the complaint to add one new factual allegation: Leech

mailed notice to P.A. Stuckey and Dr. Stein on December 6, 2016. (Doc. No. 19 at 5; Doc. No. 19-

1 at 10). But since the date on which the notice was mailed is irrelevant, the amendment is futile,

and the motion for leave to amend must be denied.

        Independent of the motion to amend, Defendants assert the Ohio medical malpractice

claims must be dismissed as time-barred. Specifically, Defendants allege the 180-day extension


3
  Because this statute contains the same language as the former O.R.C. § 2305.11(B), case law
interpreting the former version can be applied to the current version. See, e.g., Smith v. Gill, 2010-
Ohio-4012, 2010 WL 3353037, at *3 (Ohio Ct. App. Aug. 26, 2010).
                                                      3
provided by statute does not apply because neither received the notice required by statute. In his

memorandum in opposition, Leech contends he sent notice by certified mail to both Defendants.

Attached to Leech’s memorandum in opposition are the return receipts of the notice sent to each.

(Doc. Nos. 23-7 & 23-8). Both were delivered on December 12, 2016. (Id.).

        Because the allegedly negligent conduct by Dr. Stein occurred on December 9, 2015, the

cause of action accrued on that date. Accordingly, the one-year statute of limitations expired on

December 9, 2016. The notice, delivered on December 12, 2016, was not received prior to the

expiration of this one-year period, as required. Therefore, even if Dr. Stein had received the notice

on December 12, 2016, the untimely notice did not extend the statute of limitations. Since the claim

was filed on June 2, 2017, well after the statute of limitations expired, the Ohio medical malpractice

claim asserted against Dr. Stein is time-barred and must must be dismissed as a matter of law.

        The same is not true for P.A. Stuckey. Because P.A. Stuckey’s allegedly negligent conduct

occurred on December 14, 2015, the statute of limitations did not expire until December 14, 2016.

Leech’s notice was delivered to NCCC on December 12, 2016. (Doc. No. 23-8). Prior to mailing

notice, Leech was informed that P.A. Stuckey’s employers included “Ohio Emergency Care Services

and Jail Healthcare Services.” (Doc. No. 24-1). The letter also specified certain individuals who

were no longer at NCCC. (Id.). From this information, one could reasonably infer P.A. Stuckey

could receive notice at NCCC Jail Healthcare Services. More so, there are no facts to establish P.A.

Stuckey did not receive this notice. 4 That is, while Dr. Stein signed an affidavit stating he had not

received notice, (Doc. No. 9-1), P.A. Stuckey did not do the same. Therefore, at this stage in the



4
 While Stuckey did not personally sign for the certified mail, someone at NCCC did. (Doc. No. 23-
8). It is true that Ohio courts have held notice must be received by the intended recipient rather
than sent to the place of employment alone. See, e.g., Smith, 2010 WL 3353037, at *3-*4; Fulton v.
Firelands Cmty. Hosp., 2006-Ohio-1119, 2006 WL 1545712, at *3 (Ohio Ct. App. Mar. 10, 2006). But
these cases, decided on summary judgment, considered evidence that the physician had not actually
received the notice sent to the place of employment. No such evidence is available at this pre-
discovery stage.
                                                    4
litigation, it remains plausible that P.A. Stuckey received timely notice in compliance with O.R.C. §

2305.113(B)(1), which extended the statute of limitations by 180 days to June 10, 2017. Since

Leech’s claim was filed June 2, 2017, the Ohio medical malpractice claim asserted against P.A.

Stuckey must survive the motion for judgment on the pleadings.

B.      SECTION 1983 CLAIMS

        “Section 1983 provides a federal cause of action against government officials who, while

acting under color of state law, ‘deprived the claimant of rights, privileges or immunities secured by

the Constitution or laws of the United States.’” Rhinehart v. Scutt, 894 F.3d 721, 735 (6th Cir. 2018).

In this case, Leech alleges the medical treatment he received at NCCC deprived him of his Eighth

Amendment right to be free of “cruel and unusual punishments.” See U.S. Const. Amend. VIII.

        “Medical malpractice does not become a constitutional violation merely because the victim is

a prisoner.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Rather, to state an Eighth Amendment

claim in the medical context, “a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Id. This inquiry contains both an

objective and subjective component. Rhinehart, 894 F.3d at 737 (citing Farmer v. Brennan, 511 U.S.

825, 834 (1994)). That is, “[t]he plaintiff must show both that the alleged wrongdoing was

objectively harmful enough to establish a constitutional violation and that the official acted with a

culpable enough state of mind, rising above gross negligence.” Id. (emphasis added).

1.      Statute of Limitations

        Before analyzing the merits of the § 1983 claims, I will briefly address Defendants’ statute of

limitations argument. Defendants allege the Ohio medical malpractice statute of limitations applies

to Leech’s § 1983 claims as well. But the Supreme Court has explicitly rejected this nature-of-the-

tort, piecemeal approach. Instead, “where state law provides multiple statutes of limitations for

personal injury actions, courts considering § 1983 claims should borrow the general or residual

statute for personal injury actions.” Owens v. Okure, 488 U.S. 235, 250-51 (1989); see also Zappone v.

                                                    5
United States, 870 F.3d 551, 560 (6th Cir. 2017). In Ohio, the general statute for personal injury

actions provides a two-year statute of limitations. O.R.C. § 2305.10(A). As such, a two-year statute

of limitations applies to the § 1983 action here. See, e.g., Price v. Mgmt. & Training Corp., No.

3:15CV632, 2018 WL 6725400, at *1 (N.D. Ohio Dec. 21, 2018) (Carr, J.) (applying a two-year

statute of limitations to similar § 1983 claim); Ferrito v. Cuyahoga Cnty., No. 1:16CV475, 2018 WL

1757410, at *3 (N. D. Ohio Apr. 12, 2018) (Boyko, J.) (same).

2.      Subjective Component

        The subjective component “requires proof that each defendant ‘subjectively perceived facts

from which to infer substantial risk to the prisoner, that he did in fact draw the inference, and that

he then disregarded that risk’ by failing to take reasonable measures to abate it.” Rhinehart, 894 F.3d

at 738 (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)) (further citation omitted).

        In the complaint, Leech alleges Dr. Stein sutured the wound knowing the equipment was

inadequate to perform the procedure. (Doc. No. 1 at 7). Acknowledging the risk of a “knot,” Dr.

Stein simply stated that they would “just refer [Leech] to plastics.” (Id.). Because Dr. Stein

perceived the risk and continued to perform the procedure rather than take measures to abate it,

such as referring the matter to a specialist, Leech has stated sufficient facts, at this stage in the

litigation, from which one could infer the subjective component met.

        The same is not true for P.A. Stuckey. While the complaint alleges that it is “possibl[e]” that

P.A. Stuckey was involved in the removal process, the only affirmative facts of the complaint state

P.A. Stuckey merely advised Leech that the wound would likely heal within the week and that

plastics would be consulted for the improperly healed wound. (Id. at 7-8). First, even if P.A. Stuckey

was involved in the removal process, there are no facts alleged to indicate the removal process was

“an unnecessary and wanton infliction of pain.” See Estelle, 429 U.S. at 105-06 (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). Instead, the supervisor determined removal was necessary on

examination of Leech’s eye. (Doc. No. 1 at 7). Second, there are no facts alleged that would lead to

                                                     6
an inference that P.A. Stuckey acted with the requisite culpability when advising Leech to wait a

week to see if the wound healed. Therefore, since Leech has failed to state facts to satisfy the

subjective component with regard to P.A. Stuckey, the claim must be dismissed.

3.      Objective Component

        Because Leech stated sufficient facts to satisfy the subjective component with respect to Dr.

Stein, the objective component must be considered. To prove this second component, Leech must

demonstrate Dr. Stein’s treatment was “grossly inadequate.” Terrance v. Northville Reg’l Psychiatric

Hosp., 286 F.3d 834, 844 (6th Cir. 2002). “[T]he relevant inquiry as to whether [Dr. Stein] provided

grossly inadequate care [is] ‘whether a reasonable doctor ... could have concluded his actions were

lawful.’” Id. (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)). This is a fact-specific

inquiry. Again, at this stage in the litigation, viewing the facts alleged most favorably to Leech, it is

plausible that Dr. Stein acted unreasonably when he undertook the procedure on Leech’s eye

knowing his equipment was inadequate to perform the procedure. Judgment on the pleadings as to

this claim against Dr. Stein is denied, accordingly.

                                         V.       CONCLUSION

        For the foregoing reasons, Leech’s motion for leave to amend is denied. (Doc. No. 19).

Defendants’ motion for judgment on the pleadings is granted, in part, and denied, in part. (Doc.

No. 9). Specifically, I grant judgment on the pleadings to Dr. Stein on the Ohio medical malpractice

claim and P.A. Stuckey on the § 1983 claim. Conversely, I deny judgment on the pleadings to P.A.

Stuckey on the Ohio medical malpractice claim and Dr. Stein on the § 1983 claim.

        So Ordered.

                                                           s/ Jeffrey J. Helmick
                                                           United States District Judge




                                                       7
